ICJ_073_TransborderArmedActions_NIC_CRI_1987-08-19_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
‘TRANSBORDER ARMED ACTIONS

(NICARAGUA v. COSTA RICA)

ORDER OF 19 AUGUST 1987

1987

COUR INTERNATIONALE DE JUSTICE:

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. COSTA RICA)

_ ORDONNANCE DU 19 AOUT 1987
Official citation:

Border and Transborder Armed Actions
(Nicaragua v. Costa Rica), Order of 19 August 1987,
CJ. Reports 1987, p. 182.

Mode officiel de citation :

Actions armées frontalières et transfrontalières
(Nicaragua c. Costa Rica), ordonnance du 19 août 1987,
C.I.J. Recueil 1987, p. 182.

 

Sales number 5 3 5
N° de vente :

 

 

 
1987
19 August
General List
No. 73

182

INTERNATIONAL COURT OF JUSTICE
YEAR 1987

19 August 1987

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. COSTA RICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 89
of the Rules of Court,

Having regard to the Application filed by the Republic of Nicaragua in
the Registry of the Court on 28 July 1986, instituting proceedings against
the Republic of Costa Rica,

‘Having regard to the appointment by the Republic of Costa Rica, to
which a copy of the Application was communicated forthwith, of an
Agent and a Co-Agent for the purposes of the proceedings,

Having regard to the notification provided for in Article 63, para-
graph 1, of the Statute addressed on 3 November 1986 to the States parties
to the American Treaty for the Peaceful Settlement of Disputes (“Pact of
Bogota”) signed at Bogota on 30 April 1948, which was invoked in the
Application,

Having regard to the Order of 21 October 1986 by which the Court fixed
the time-limit for the filing of the Memorial of the Republic of Nicaragua
at 21 July 1987, and the time-limit for the filing of the Counter-Memorial
of the Republic of Costa Rica at 21 April 1988, and to the Order of
21 July 1987 by which the Vice-President of the Court extended those
time-limits to 10 August 1987 and 2 June 1988 respectively,

Having regard to the Memorial filed by the Republic of Nicaragua
within the time-limit as so extended,

4
183 ARMED ACTIONS (ORDER 19 VIII 87)

Whereas, by a letter dated 11 August 1987 addressed to the President of
the Court, the Minister for Foreign Affairs of the Republic of Nicaragua
transmitted a copy of the original Spanish text of an agreement signed on
7 August 1987 at Guatemala City by the Presidents of the five States of
Central America (the “Esquipulas II” agreement, entitled “Procedi-
miento para establecer una paz firme y duradera en Centro América”);

Whereas, by a communication of 12 August 1987 addressed to the
Registrar, the Agent of Nicaragua referred to that agreement and stated
that “Nicaragua discontinues the judicial proceedings instituted against
Costa Rica” ;:

Whereas, by letters of 11 and 12 August 1987, the Registrar transmitted
a copy of the above-mentioned communications to the Agent of Costa
Rica and informed him that the President of the Court, pursuant to
Article 89, paragraphs 2 and 3, of the Rules, had fixed 18 August 1987 as
the time-limit within which Costa Rica might state whether it opposed the
discontinuance of the proceedings by Nicaragua;

Whereas, by a letter of 18 August 1987, received in the Registry the same
day, the Agent of Costa Rica stated (inter alia) that his Government did
not object to the discontinuance;

Places on record the discontinuance by the Nicaraguan Government of
the proceedings instituted by the Application filed on 28 July 1986;
Orders that the case be removed from the list.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this nineteenth day of August, one thousand
nine hundred and eighty-seven, in three copies, of which one will be
placed in the archives of the Court, and the others transmitted to the
Government of the Republic of Nicaragua, and to the Government of the
Republic of Costa Rica, respectively.

(Signed) NAGENDRA SINGH,
President.

(Signed) Eduardo VALENCIA-OSPINA,
| Registrar.
